UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STEVE A. HARRIS, INCORPORATED;          
THE FASTEST CAR WASH, L.L.C.,
                Plaintiffs-Appellees,
                 v.
                                                 No. 03-2271
DRAKE PETROLEUM COMPANY,
INCORPORATED, formerly known as
Kenyon Oil Company, Incorporated,
               Defendant-Appellant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              William D. Quarles, Jr., District Judge.
                       (CA-01-2925-WDQ)

                      Submitted: April 29, 2004

                       Decided: May 11, 2004

  Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Theodore P. Stein, Rockville, Maryland, for Appellant. S. Scott Mor-
rison, KATTEN, MUCHIN, ZAVIS, ROSENMAN, Washington,
D.C., for Appellees.
2                  HARRIS v. DRAKE PETROLEUM CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to 28 U.S.C. § 1291, Drake Petroleum Company, Inc.
appeals from the summary judgment entered in favor of Steve A. Har-
ris, Inc. and The Fastest Car Wash, L.L.C. ("Harris"). We dismiss this
appeal for lack of jurisdiction.

   In its amended complaint, Harris contended that Drake Petroleum
breached a contract between the parties by failing to remediate con-
tamination on property sold to Harris by Drake Petroleum (and to
obtain paperwork certifying the remediation), and it requested judg-
ment "in the amount of not less than $300,000, plus interest, costs and
attorney’s fees and expenses, and for such further relief as the Court
may deem just and equitable." (J.A. 22). As the case progressed in the
district court, Harris filed a "Motion for Summary Judgment on Ken-
yon’s Liability for Breach of Contract," in which it stated that it was
seeking "a judgment that [Drake Petroleum] is contractually liable for
the environmental remediation of the Property and all associated
costs," and that it "do[es] not seek summary judgment on damages,
which will remain an issue for trial." (J.A. 145). Harris appears to
have consistently argued throughout the district court proceedings that
it was seeking summary judgment only on the issue of liability.

   The district court granted Harris’ motion for summary judgment
and ordered that judgment be entered in Harris’ favor. The district
court explained that the contract requires (among other things) Drake
Petroleum to remediate the contamination. However, nowhere in the
district court’s memorandum opinion or order is there any grant of
monetary (or injunctive) relief for Harris. The district court thus ruled
on the only issue presented by Harris — i.e., Drake Petroleum’s lia-
bility.

   "[W]hen our appellate jurisdiction is in doubt, we must sua sponte
raise and address the matter." Snowden v. CheckPoint Check Cashing,
                   HARRIS v. DRAKE PETROLEUM CO.                       3
290 F.3d 631, 635 (4th Cir.), cert. denied, 537 U.S. 1087 (2002). Sub-
ject to certain exceptions not applicable here, our appellate jurisdic-
tion extends only to appeals from "final decisions" of the district
courts. 28 U.S.C. § 1291. "[A] decision is ordinarily considered final
and appealable under § 1291 only if it ‘ends the litigation on the mer-
its and leaves nothing for the court to do but execute the judgment.’"
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996) (quoting
Catlin v. United States, 324 U.S. 229, 233 (1945)). A summary judg-
ment decision that is limited to a determination of liability is not con-
sidered to be "final" until the damages or other relief has been
determined. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744
(1976) ("Such judgments are by their terms interlocutory . . . and
where assessment of damages or awarding of other relief remains to
be resolved have never been considered to be ‘final’ within the mean-
ing of 28 U.S.C. § 1291").

   Because the district court has not yet determined the relief to which
Harris is entitled as a result of the breach of contract, the summary
judgment from which Drake Petroleum appeals is not final under
§ 1291. Accordingly, we lack jurisdiction to hear this appeal.*

                                                           DISMISSED

   *We note that without discussing the issue in terms of jurisdiction,
Drake Petroleum (the appellant) has argued to us the lack of finality of
the summary judgment order. See Brief of Appellant, at 46 ("the trial
court erred in entering final judgment . . . where the only relief sought
was partial summary judgment establishing liability for breach of con-
tract and there was no evidence before the court relating to damages").